DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “marching propulsion system”. It is unclear what is meant by a “marching” system and the specification does not provide clarity. For examination purposes, it will be interpreted to mean “movable”.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20160114887 A1).
For claim 1, Zhou discloses a convertiplane Figs. 12-13 comprising a fuselage main body, a pair of wings right and left wings 1245, a keel keel is defined as “one of the main longitudinal structural members of a vessel to which the frames are fastened” therefore the fuselage is interpreted as a keel, even though this does not appear to be how the applicant defines keel, two lifting propulsion systems comprising engines with propellers rear left and right motors with propellers 1205, located on pylons along sides of the fuselage configured to be fixed in a position fixed when extended and when retracted, said engines and propellers are made retractable during horizontal flight into a fuselage cavity Fig. 12: arrow 1225 shows retraction motion; and a marching propulsion system comprising an engine and a propeller front motors and propellers 1205; wherein the pylons of the lifting propulsion systems are made with one degree of freedom with respect to a yaw angle pylon arms 1215 pivot in an out of the fuselage (Fig. 12) about the yaw axis, and the marching propulsion system is located in a nose section of the fuselage front arms 1215 retract into a nose of the fuselage, or on a front or rear edge of the keel, or on a leading edge or on a trailing edge of the keel.
The embodiment of Figs. 12-13 fails to disclose a fore and aft wing, and that the marching propulsion system is made with two degrees of freedom with respect to angles of bank and pitch, configured to be fixed in a position.
However, Fig. 19 teaches an embodiment with a fore and aft wing Fig. 19 and a keel under rear wing. Further embodiment 18 teaches a marching propulsion system 1835 with two degrees of freedom with respect to angles of bank top-right image to the bottom-left image show the arms 1835 rotate about a bank angle and pitch the bottom images show the rotation about pitch, configured to be fixed in a position when retracted and when extended.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed in the first embodiment of Zhou by providing two wings - fore and aft, and that the marching propulsion system is made with two degrees of freedom with respect to angles of bank and pitch, configured to be fixed in a position as disclosed by Zhou in embodiments Fig. 18-19. One of ordinary skill in the art would have been motivated to make this modification to provide two wings for adequate lift and aerodynamic balance while in horizontal flight, as well as having two degrees of freedom for the marching propulsion system for control of pitch and horizontal thrust, and for efficient retraction of the system into the aircraft body.
For claim 2, Zhou as modified discloses the convertiplane according to claim 1, wherein the engines of the lifting propulsion systems are made as electric motors Para 0071, or as reciprocating internal combustion engines, or as gas turbine engines.
For claim 3, Zhou as modified discloses the convertiplane according to claim 1, wherein the engines of the engines of the lifting propulsion systems are made with propellers, while the propellers are made foldable Para 0079.
For claim 4, Zhou as modified discloses the convertiplane according to claim 1, wherein the lifting propulsion systems containing engines located on pylons along the sides of the fuselage configured to be fixed in a position are retracted forward or backward into the fuselage cavity Fig. 12 as shown with arrow 1225.
For claim 5, Zhou as modified discloses the convertiplane according to claim 1, wherein the marching propulsion engine is made as an electrical motor Para 0071 or an internal combustion engine, or as a gas turbine engine.
For claim 6, Zhou as modified discloses the convertiplane according to claim 1, wherein it is made with a landing gear Fig. 12: wheels.
For claim 7, Zhou as modified discloses the convertiplane according to claim 1, wherein it is made with a parachute Para 0073: “the device 800 may include a parachute”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642